J. T. PITTARD, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Pittard v. CommissionerDocket No. 3640.United States Board of Tax Appeals5 B.T.A. 755; 1926 BTA LEXIS 2797; December 8, 1926, Promulgated *2797  Net income from a business conducted by petitioner as an individual determined.  George M. Stanton, Esq., for the petitioner.  Bruce A. Low, Esq., for the respondent.  LANSDON *755  This is a proceeding for the redetermination of a deficiency in income tax for the year 1917, in the amount of $289.69.  The only question at issue is whether part of certain income ascertained as to amount in 1917 shall be taxed at 1917 or 1916 rates.  FINDINGS OF FACT.  The petitioner is an individual who resides at Winterville, Ga.  During the years involved in this proceeding, as one of several enterprises which he conducted as an individual, he operated a plant for the manufacture of fertilizer.  The product of this plant was sold in the fall for grain crops, and, in the spring, for cotton and other summer crops, and the accounts were kept on the basis of a fiscal year ended June 30.  For the fiscal year ended June 30, 1917, the parties agree that the fertilizer plant earned net profits in the amount of $5,178.71.  The petitioner makes his income-tax returns on a calendar year basis.  For the year 1917, he included in his gross income only that part of the*2798  net earnings of his fertilizer plant for the fiscal year ended June 30, 1917, which the books of that concern indicated had been earned in the calendar year 1917.  Upon audit of the return, the Commissioner held that all the profits of the fertilizer plant for the fiscal year ended June 30, 1917, were received by the petitioner in that year, made certain additions to the petitioner's gross income, and determined the deficiency here in controversy.  *756  OPINION.  LANSDON: Section 1(a) of the Revenue Act of 1916, applicable to the year 1917, provides, "that there shall be levied, assessed, collected and paid annually upon the entire net income received in the preceding calendar year from all sources by every individual, a citizen or resident of the United States" certain taxes, and other sections of the Act of 1917 set forth normal and surtax rates.  The evidence adduced at the hearing of this proceeding is conclusive that income of this petitioner in the amount of $5,178.71, earned in the last six months of 1916 and the first six months of 1917, was ascertained and credited on his books on June 30, 1917.  Inasmuch as the petitioner failed to show what part of such income*2799  was received in 1916, the determination of the Commissioner is approved.  Judgment will be entered for the Commissioner.